internal_revenue_service director exempt_organizations department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil release number release date date legend b state c date of incorporation d country e date of exemption_letter g agency of foreign government h agency of foreign government i official register of entities j name of branch c amount of requested set-aside dear you have requested advance approval of test of sec_4942 from federal_income_tax under sec_501 classified as and j of the code of the internal_revenue_code you are exempt a set-aside under the suitability of the code and are a private_operating_foundation described in sec_509 facts b on date c you have submitted a timely request for a set-aside in the amount of the tax period ending december of educational_services to indigenous peoples living in a remote district in the country of you were determined to be exempt under sec_501 by our letter dated e dollar_figurec for you were incorporated in the state for the primary purpose of providing free medical and d in from your formation date through december from conducting operations of any kind in the country of project described below which you had approved and would otherwise have carried out charitable_organization is required to conduct its business through a branch formed under the laws of have its branch establish its exemption from income_tax by being entered on the register of exempted entities that is the charge of the g an agency of the government of of that oversees the activities of domestic and foreign foundations and the application_for registration must include a copy d every foreign_entity including every a certificate of registration issued by h in addition a foreign foundation must the administrative entity you have been prevented by the laws of d including a d d o h it will be subject_to a fine if the foundation commences operations before completing and the gross revenue of maintains the i all of these steps the branch including all transfers from the parent foundation will be treated as taxable_income and program related expenses of the branch will not be deductible under the tax law of operations prior to the branch’s entry on the register may jeopardize its chances for obtaining tax exemption for these reasons you have had to suspend the commencement of your operations pending the successful outcome of d furthermore commencement of the registration process d scrutinizes all foundations very closely due to past abuses of tax- this process has proven unexpectedly prolonged and arduous the government of exempt status by individuals or entities for purposes of tax_evasion you have taken timely steps to begin the process and to keep it going forward the agencies of the government of process you initiated the process of establishing the branch during this was finally achieved only in july of tax identification_number in date the second step modified the information it requires on three occasions and h has still a tax not made its determination exempt entity will commence immediately upon the completion of the second step j the branch was assigned a you initiated h has of obtaining a certificate of registration from h the third step registration with g as in september d however control the timeframes in the the project entails distributing basic educational materials but for the unforeseeable delay in the qualification of your branch as exempt entity you would have conducted the following program in the tax period ending december sc including basic educational kits for school and students a v equipment and instructional videos to indigenous communities and training for the local teachers high schools with approximately tax exempt status in d will be expended before december the program will target fifteen grade schools and four with program expenditures of in the first quarter of the entire set-aside if the branch obtains the students an law of the code describes organizations exempt from federal sec_509 income_tax under sec_501 foundations including those subject_to the private_operating_foundation provisions of sec_4942 of the code that are private sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 b other than any contribution to by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b ii i b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any sec_4942 a beginning on or after january of the code provides that for all taxable years an amount set_aside for a specific d e project within one or more purposes of sec_170 b as sec_4942 b a qualifying_distribution if the amount meets the requirements of may be treated b i of the code provides that an amount set_aside for sec_4942 a specific project may be treated as time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test at the of the code requires that private operating_foundations sec_4942 must spend at least of investment return whichever is less directly for the active_conduct of its exempt_activities the income test operating_foundation its adjusted_net_income or its minimum in order to remain a private sec_53_4942_a_-3 amount set_aside within the meaning of paragraph b iii defines as of sec_3 a qualifying_distribution any in which such amounts are set_aside of the code may be treated as qualifying distributions for the but not in the tax_year in sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c b tax_year s and which actually paid paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or foundation satisfies the cash distribution test if the requirements of sec_4942 are satisfied the requirements of paragraph b is set_aside and ii the i or sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set-aside than by the immediate payment of funds sec_53_4942_a_-3 obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside i provides that a private_foundation must rul rev hold domestic organizations providing technical and material assistance to foreign self-help programs to be exempt under sec_501 rul c b c b and rev analysis you have sought timely approval of your set-aside of income in accordance with sec_53 a -3 b i of the regulations your project will accomplish purposes described of the code and sec_53 a - as required by sec_4942 a b in sec_170 b distressed see rev of the code namely the relief of the poor and rul and revrul_68_165 you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 b i of the code and sec_53_4942_a_-3 of the regulations your project is such as can better be accomplished by the set-aside of income rather than by the immediate payment of funds domestic charitable organizations wishing to operate in foreign countries must satisfy the legal and regulatory requirements of the host countries as well as the requirements of u s permissions may in the present case prove to be prolonged frustrating and hampered by unpredictable problems and delays you had intended to complete the project in question in compelled to suspend all your charitable activities pending the registration by g of your branch as been abandoned but merely postponed until you are able to carry it on lawfully in the country of the process of obtaining all the necessary an exempt entity the project has not although law as d you have been your project therefore satisfies the suitability test as set forth in sec_4942 regulations b i of the code and sec_53_4942_a_-3 of the ruling based on the foregoing the set-aside of december accordingly constitutes a qualifying_distribution under sec_4942 meets the requirements of sec_4942 dollar_figurec for the taxable_year ending b i and sec_53_4942_a_-3 of the regulations provides any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in the books_and_records of pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the of foundation’s minimum_investment_return see sec_53 a - c a set-aside must be taken the regulations and any income attributable to into account in computing adjusted_net_income see sec_53 a -2 d of the regulations a private_foundation as a future date or dates further the a this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or any changes that may have a bearing is based regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the authorized representative does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert s choi director exempt_organizations rulings agreements enclosures notice redacted copy of letter
